Citation Nr: 1218145	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to include as secondary to diabetes mellitus, previously categorized as sleep apnea.

2.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to a rating higher than 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from June 1992 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in July 2008 and in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claim of service connection for diabetic retinopathy has been raised by VA records in January 2010, and the claim is referred to the RO for appropriate action. 

The claims of service connection for a sleep disorder and for hypertension are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Throughout the appeal period, diabetes mellitus requires insulin and a restricted diet without regulation of activities, that is, the avoidance of strenuous occupational and recreational activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes mellitus have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).



The RO provided pre-adjudication VCAA notice on the claim for increase by letter, dated in May 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.  

The Veteran was further notified that VA would obtain VA records and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records he identified.  The VCAA notice included the provisions for determining the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records.








On the claim for increase, the Veteran was afforded a VA examination in March 2009.  As the report of the VA examination is based on medical history and a physical examination, which describes the disability in sufficient detail in the context of the rating criteria, the Board finds the examination is adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As for the Veteran's representative argument that on VA examination in March 2009 the examiner incorrectly stated that the Veteran had type 2 diabetes, instead of type 1, whether the Veteran has type 2 or type 1 diabetes, diabetes is rated under Diagnostic Code 7913 and there are not separate rating criteria for type 2 and type 1 diabetes.  Therefore, the Veteran has not been prejudiced in pursing his claim, because there is reference to type 2 diabetes, instead of type 1, which is harmless error. 

There is no evidence in the record dated subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

Diabetes mellitus is currently rated 20 percent under Diagnostic Code 7913.  Under Diagnostic Code 7913, the criterion for a 10 percent is diabetes manageable by restricted diet only.  The criteria for a 20 percent rating for diabetes mellitus are insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet. The criteria for a 40 percent rating are insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent are insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  



Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440)). 

Facts

VA records show that in July 2007 the Veteran was insulin dependent. 

On VA examination in May 2008, it was noted that the Veteran had been on an insulin pump for three months and that he previously used regular and long-lasting insulin.  The Veteran described hypoglycemic episodes once a week, which were relieved with candy and oranges.  The Veteran denied ketoacidosis or hospitalization due to ketoacidosis or hypoglycemic reactions.  He ate a regular diet and his weight was stable.  It was noted that the Veteran's primary care provider had not ordered the Veteran to restrict his activities due to diabetes.  The Veteran did structured exercise and saw a heath-care provider every two months. 

VA records in June 2008 show that went to insulin pump clinic where dietary matters were discussed.  In August 2008, the Veteran's diabetes was under good control.  In November 2008, it was recommended that the Veteran should not use any kind of equipment until his hypersomnolence was treated.  

On VA examination in March 2009, the Veteran was still using an insulin pump.  The Veteran saw a health-care provider every three months for diabetes.  According to the Veteran, he had three to four hypoglycemic reactions a week, which he treated with a snack.  He denied episodes of ketoacidosis.  The examiner noted that the Veteran was instructed to follow a restricted or special diet, but was not restricted in his ability to perform strenuous activities.  






The Veteran denied symptoms of peripheral vascular disease, cardiac disease, visual disorders, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, and genitourinary disorders.  The VA examiner reported that the Veteran was recently fired for his job because the Veteran could not stay awake. 

On examination there were no diabetic skin abnormalities. The extremities, including pulses, were normal.  A neurologic examination was normal, and an eye examination was grossly normal.  The examiner reported that diabetes had a severe effect on exercise and a moderate effect on recreation.  The examiner stated that the Veteran's diabetes would not make it impossible for the Veteran to maintain physical or sedentary labor, because it was controlled by an insulin pump.

VA records show that in March 2009 the Veteran's problem with falling asleep at work was thought to be narcolepsy.  In October 2009, the Veteran was to continue with his medication regimen.

In November 2011, the Veteran testified that he wore an insulin pump 24 hours a day.  He stated that he was working 40 hours week. 

VA records show that in December 2011 the Veteran was hospitalized overnight with nausea, vomiting and diarrhea of two days' duration after using insulin without eating adequately.  He was treated with fluids and was improved at discharge.

Analysis

The evidence shows that the Veteran uses an insulin pump and follows a restricted diet, but there is no regulation of activities.  Although his activities are impacted, he has not been ordered by a health-care provider to curtail his occupational or recreational activities because of diabetes.  




In absence of evidence of regulation of activities, that is, avoidance of strenuous occupational and recreational activities, the Veteran does not meet the criteria for a 40 percent under Diagnostic Code 7913.  

As Diagnostic Code 7913 involves successive rating criteria, wherein a 10 percent rating requires diabetes manageable by restricted diet only, a 20 percent rating requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, a 40 percent rating requires insulin, restricted diet, and regulation of activities, and a 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions, so that the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if one element is not met at any one level, the Veteran can only be rated at the level that did not require the missing element.  As the Veteran's diabetes does not require regulation of activities, the Veteran is not entitled to a disability rating higher than 20 percent.  

As Diagnostic Code 7913 involves successive rating criteria, 38 C.F.R. § 4.7, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, does not apply.  See Tatum v. Shinseki, 23 Vet. App. 152, 154-56 (2009) (citing Camacho, 21 Vet. App. at 366-367).  

While the Veteran's statements and testimony are competent and credible evidence, medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  See Camacho at 365.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.  





And no factual foundation has been established to show that the Veteran has specialized education, training, or experience or is otherwise qualified to diagnose or express the opinion that his diabetes requires regulation of activities, that is, avoidance of strenuous occupational and recreational activities.  

As the criteria for a higher schedular rating under Diagnostic Code 7913 have not been demonstrated throughout the appeal period, there is no factual basis for a staged rating.  Hart at 21 Vet. App. 505.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).





The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran was fired from his job in 2008 or in 2009 because he had a problem staying awake at work and the Veteran's sleep problem has not been associated with diabetes.  The Veteran does have a pending claim of service connection for sleep disorder, which requires further development and is being remanded. 

In November 2011, the Veteran testified that he was working 40 hours a week or full time.  As the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability due to diabetes alone, the Board need take further action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  

ORDER

A rating higher than 20 percent for diabetes mellitus is denied.


REMAND

On claim of service connection for a sleep disorder, the evidence of record shows that diagnostic testing in 2008 and 2009 was inconclusive as to whether the Veteran had sleep apnea or narcolepsy.  


On VA examination in March 2009, after a review of the literature the VA examiner expressed the opinion that sleep apnea and hypersomnia were not caused by diabetes.  The Veteran submitted information obtained from the Mayo Clinic's website that diabetes was a risk for obstructive sleep apnea.  As the record is insufficient to decide the claim on the basis of aggravation, further development under the duty to assist is needed.

On claim of service connection for hypertension, for VA purposes, hypertension is defined as diastolic blood pressure of 90 mm Hg or more or a systolic pressure of 140 mm Hg or more, or if both are present.  The service treatment records show that in July 1994 the Veteran's blood pressure was 150/84, in December 1994, it was 148/73, and in February 1995, the blood pressure reading was 144/54.  

After service, VA records show that the Veteran was on blood pressure medication in November 2005.  In April 2008, there was a five year history of hypertension.  The Veteran stated that he had high blood pressure for the last few years.  On VA examination in May 2008, the examiner did not express an opinion on direct service connection.  

VA has a duty to develop a claim to its optimum, which includes all potential theories of entitlement raised by the record.  Moody v. Principi, 360 F.3d. 1306 (2004).  As the record is insufficient to decide the claim on a direct basis, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a sleep disorder, including obstructive sleep apnea, or narcolepsy, or hypersomnia, and, if so,



b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current sleep disorder, however, diagnosed:

i).  Is related to symptoms of tiredness in service in November 1992, which included a history of anemia as a child, or, 

In formulating an opinion, the VA examiner is asked to address whether the post-service symptoms of hypersomnia in 2008, 12 years after in service, represent a progression of the in-service finding or the development of a new and separate condition.

ii).  Is caused by or aggravated by service-connected diabetes mellitus. 

On the question of secondary service connection, the term "aggravation" means a permanent increase in severity of the sleep disorder, that is, a permanent worsening of the condition not due to the natural progress, as contrasted to a temporary worsening of symptoms.







If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature.

The Veteran's file must be made available to the VA examiner for review.

2.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that hypertension first documented after service in 2005, 10 years after service, is related to isolated elevated blood pressure readings in 1994 and 1995. 

In formulating an opinion, the VA examiner is asked to address whether the post-service symptoms of hypertension in 2005 with a history to 2002 or 2003 represent a progression of the in-service elevated blood pressure readings or the development of a new and separate condition.







If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the findings in service are not more likely than any other to cause the Veteran's post-service hypertension and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

3.  After the above development adjudicate the claims of service connection for sleep disorder and for hypertension, including secondary service connection.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


